Citation Nr: 9924130	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture, third metatarsal of the right 
foot based on the disagreement with the August 1994 initial 
award.

2.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture, third metatarsal of the left 
foot based on the disagreement with the August 1994 initial 
award.  

3.  Entitlement to an increased (compensable) evaluation 
under the provisions of 38 C.F.R. § 3.324 based on 
disagreement with the August 1994 initial award.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to April 
1994.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 1996 the case was remanded for 
further evidentiary development.    

The issues on the title page have been rephrased to comply 
with the United States Court of Appeals for Veterans Claims' 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") recent holding 
that there is a distinction between an appeal of an original 
rating award and a claim for an increased rating.  See 
Fenderson v. West, 12 Vet App 119 (1999).

During his personal hearing in May 1995, the veteran appeared 
to raise the issue of service connection for a disability of 
one or both ankles.  As this issue is not in appellate status 
it is referred to the RO for appropriate action.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a stress fracture, 
third metatarsal of the right foot, are manifested by normal 
appearing feet without objective evidence of limitation of 
function or X-ray evidence of bony pathology. 

3.  The service-connected residuals of a stress fracture, 
third metatarsal of the left foot, are manifested by normal 
appearing feet without objective evidence of limitation of 
function or X-ray evidence of bony pathology.

4.  There is no objective evidence of a limitation of 
function of the veteran's feet due to his service-connected 
disabilities since his separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a stress fracture, third metatarsal of the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5283, 
5284 (1998).   

2.  The criteria for a compensable evaluation for residuals 
of a stress fracture, third metatarsal of the left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5283, 
5284 (1998).

3.  An evaluation in excess of 10 percent for multiple 
noncompensable disabilities is not for assignment.  38 C.F.R. 
§ 3.324 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that beginning in September 
1992, the veteran was seen for complaints of left foot pain.  
Metatarsalgia was diagnosed.  The problem continued through 
October 1992, when an X-ray film revealed a midline 
transverse fracture of the third metatarsal of the left foot.  
A cast was applied for three weeks.  In late November he 
complained that he still could not ambulate for long 
distances without crutches.  By January 1993 his foot felt 
good.  He had pain in January 1993 after running three miles.  
An X-ray was negative.  

In March 1993 the veteran complained of pain in his right 
foot after "humping".  An X-ray revealed a fracture of the 
third metatarsal of the right foot.  A cast was prescribed 
for five weeks.  

A medical evaluation board report dated in September 1993 
noted mild edema, right foot greater than left, mild 
ecchymosis on the right and tenderness to range of motion of 
the second through fourth metatarsals, with the right third 
being the most tender.  Tenderness to palpation was noted 
along the shaft of the second and third metatarsals 
bilaterally, right greater than left, and a palpable osseous 
callus on the third metatarsal, mid-shaft of both feet.  The 
X-rays revealed exuberant callous formation, mid-shaft 
bilateral third metatarsal.  

The veteran was found to be unable to perform Marine Corps 
duties and a physical evaluation board recommended separation 
with severance pay.  The veteran was separated with severance 
pay in April 1993 and submitted his initial service 
connection claim in June 1994.  

During an August 1994 VA podiatry examination, the veteran 
complained that his feet ached across the metatarsals about 
99 percent of the time.  He complained that walking made the 
pain worse.  Both feet appeared normal on examination.  No 
deformity, swelling or redness was seen.  Posture was normal 
and he could stand, supinate, pronate and rise on his toes 
and heels.  The X-rays revealed unremarkable osseous 
architecture and soft tissues.  No bone or joint pathology 
was identified.  The impression was that the radiographs of 
both feet were within normal limits.  The diagnosis was 
history of stress fracture, bilateral, resolved.  

A rating decision dated in August 1994 established service 
connection for residuals of a stress fracture, third 
metatarsal of the right and left foot and found both 
disabilities to be noncompensably disabling based on the 
service medical records and the VA examination reports.  The 
decision also denied a compensable evaluation based on 
multiple noncompensable disabilities.  

During the veteran's personal hearing in May 1995, he 
testified that he had never had a foot problem prior to his 
active service.  After service he took three or more months 
to rehabilitate himself.  He self-treated with hot and cold 
soaks and exercises.  A service doctor told him that there 
was nothing they could do other than surgery and that he did 
not need surgery.  He assumed that a civilian doctor would 
concur, so he had not sought treatment since service.  He 
testified that he had a sharp point of pain underneath his 
feet, on the top of his feet and very occasionally at the 
back of his feet.  He had a tingling in his toes.  Bending 
his toes caused tenderness in his feet.  The areas of the 
fractures were still tender, but not as tender as they were 
in service.  The pain varied; sometimes it was present when 
he awoke.  He thought he would experience foot pain if he 
walked two miles.  He had constant foot pain while he is at 
work.  His feet had not swelled much since service.  He could 
not participate in sports and he cannot wear any footgear 
other than boots.  He has to put two spongy insoles in each 
boot.

A rating decision dated in September 1995 granted a 10 
percent evaluation in accordance with 38 C.F.R. § 3.324 due 
to the veteran's foot pain. 

In September 1996 the case was remanded for a VA examination 
to ascertain the functional disability due to pain, weakened 
movement, excess fatigability, incoordination or pain on 
movement.  The veteran failed to report for the examination 
and the noncompensable evaluations were continued.

Analysis

Residuals of Stress Fractures

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

In Fenderson, the Court held that an appeal from an initial 
rating is a separate and distinct claim from a claim for an 
increased rating.  When assigning an initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable. Id. at 8.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings. Id. at 9.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b)(1998),

The veteran was notified of the need for an examination by 
letters dated in September 1996, February 1997 and January 
1999.  The January 1999 letter advised the veteran of the 
consequences of failure to report for the examination.  The 
veteran did not report for the examination or contact the RO.  
There is no evidence that the letters were sent to an 
incorrect address.  The duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet.App. 480 (1992).  Since the 
veteran failed to appear for the examination, and the Board 
cannot proceed without an additional evaluation, the case 
must be denied.  


ORDER

Entitlement to an increased evaluation for residuals of a 
stress fracture, third metatarsal of the right foot is 
denied. 

Entitlement to an increased evaluation for residuals of a 
stress fracture, third metatarsal of the left foot is denied.

Entitlement to an increased evaluation under the provisions 
of 38 C.F.R. § 3.324 is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


